EXHIBIT 10.7

 

AMENDED & RESTATED

 

1995 STOCK OPTION PLAN

 

of

 

METROPCS, INC.

 

ARTICLE ONE

 

GENERAL PROVISIONS

 

I. PURPOSE OF THE PLAN

 

This Plan is intended to promote the interests of MetroPCS, Inc. (formerly
General Wireless, Inc.), a Delaware corporation, by providing eligible persons
with the opportunity to acquire a proprietary interest, or otherwise increase
their proprietary interest, in the Corporation as an incentive for them to
remain in the service of the Corporation.

 

Capitalized terms herein shall have the meanings assigned to such terms in the
attached Appendix A.

 

II. ADMINISTRATION OF THE PLAN

 

A. The Plan shall be administered by the Board. However, any or all
administrative functions otherwise exercisable by the Board may be delegated to
the Committee. Members of the Committee shall serve for such period of time as
the Board may determine and shall be subject to removal by the Board at any
time. The Board may also at any time terminate the functions of the Committee
and reassume all powers and authority previously delegated to the Committee.

 

B. The Plan Administrator shall have full power and authority (subject to the
provisions of the Plan) to establish such rules and regulations as it may deem
appropriate for proper administration of the Plan and to make such
determinations under, and issue such interpretations of, the Plan and any
outstanding options as it may deem necessary or advisable. Decisions of the Plan
Administrator shall be final and binding on all parties who have an interest in
the Plan or any option or shares issued thereunder.

 

III. ELIGIBILITY

 

A. The persons eligible to receive option grants under the Plan are as follows:

 

(i) Employees,

 

(ii) non-employee members of the Board or the non-employee members of the board
of directors of any Parent or Subsidiary, and

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 1



--------------------------------------------------------------------------------

(iii) consultants and other independent advisors who provide services to the
Corporation (or any Parent or Subsidiary).

 

B. The Plan Administrator shall have full authority to determine which eligible
persons are to receive option grants under the Plan, the time or times when such
option grants are to be made, the number of shares to be covered by each such
grant, the status of the granted option as either an Incentive Option or a
Non-Statutory Option, the time or times at which each option is to become
exercisable, the vesting schedule (if any) applicable to the option shares and
the maximum term for which the option is to remain outstanding.

 

IV. STOCK SUBJECT TO THE PLAN

 

A. The stock issuable under the Plan shall be shares of authorized but unissued
or reacquired Class B Common Stock and Class C Common Stock. The maximum number
of all shares of Common Stock of the Company which may be issued over the term
of the Plan shall not exceed 24,643,000 shares (which has been adjusted for the
Company’s 60 for 1 stock split as of December 31, 2000) and the maximum number
of shares of Class B Common Stock and Class C Common Stock which may be issued
over the term of the Plan shall not exceed 18,500,000 shares and 6,143,000
shares, respectively. The share reserve shall automatically increase from time
to time so that the sum of (i) the Common Stock subject to outstanding options
under the Plan and (ii) the total number of shares of Common Stock outstanding
is at all times equal to fifteen percent (15%) (or such other percentage as is
then mandated by the FCC) of the total outstanding securities of the
Corporation. Such adjustments are necessary in order to maintain the
Corporation’s status as a Small Business.

 

B. Shares of Common Stock subject to outstanding options shall be available for
subsequent issuance under the Plan to the extent (i) the options expire or
terminate for any reason prior to exercise in full or (ii) the options are
cancelled in accordance with the cancellation-regrant provisions of Article Two.
All shares of Common Stock issued under the Plan, whether or not those shares
are subsequently repurchased by the Corporation pursuant to its repurchase
rights under the Plan, shall reduce on a share-for-share basis the number of
shares of the related class of Common Stock available for subsequent issuance
under the Plan.

 

C. Should any change be made to a class of Common Stock by reason of any stock
split, stock dividend, recapitalization, combination of shares, exchange of
shares or other change affecting the outstanding shares of such class as a class
without the Corporation’s receipt of consideration, appropriate adjustments
shall be made to (i) the maximum number and/or classes of securities issuable
under the Plan and (ii) the number and/or classes of securities and the exercise
price per share in effect under each outstanding option in order to prevent the
dilution or enlargement of benefits thereunder. The adjustments determined by
the Plan Administrator shall be final, binding and conclusive. In no event shall
any such adjustments be made in connection with the conversion of one or more
outstanding shares of the Corporation’s preferred stock into shares of any class
of Common Stock.

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 2



--------------------------------------------------------------------------------

ARTICLE TWO

 

OPTION GRANT PROGRAM

 

I. OPTION TERMS

 

Each option shall be evidenced by one or more documents in the form approved by
the Plan Administrator, including without limitation the current form of the
“Notice of Grant of Stock Option” attached hereto as Appendix B, together with
the exhibits attached thereto; provided, however, that each such document shall
comply with the terms specified below. Each document evidencing an Incentive
Option shall, in addition, be subject to the provisions of the Plan applicable
to such options.

 

A. Exercise Price.

 

1. The exercise price per share shall be fixed by the Plan Administrator and may
be less than, equal to or greater than the Fair Market Value per share of the
related class of Common Stock on the option grant date.

 

2. The exercise price shall become immediately due upon exercise of the option
and shall, subject to the provisions of Section I of Article Three and the
documents evidencing the option, be payable in cash or check made payable to the
Corporation. Should the related class of Common Stock be registered under
Section 12(g) of the 1934 Act at the time the option is exercised, then the
exercise price may also be paid as follows:

 

(i) in shares of such Common Stock held for the requisite period necessary to
avoid a charge to the Corporation’ s earnings for financial reporting purposes
and valued at Fair Market Value on the Exercise Date, or

 

(ii) to the extent the option is exercised for vested shares, through a special
sale and remittance procedure pursuant to which the Optionee shall concurrently
provide irrevocable written instructions (A) to a Corporation designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate exercise price payable for the purchased
shares plus all applicable federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and (B) to
the Corporation to deliver the certificates for the purchased shares directly to
such brokerage firm in order to complete the sale.

 

Except to the extent such sale and remittance procedure is utilized, payment of
the exercise price for the purchased shares must be made on the Exercise Date.
The exercise price of an option may also be paid by the Optionee electing to use
any outstanding amounts credited to the Optionee under the Corporation’s 1999
deferred compensation plan.

 

B. Exercise and Term of Options. Each option shall be exercisable at such time
or times, during such period and for such number of shares as shall be
determined by the

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 3



--------------------------------------------------------------------------------

Plan Administrator and as set forth in the documents evidencing the option.
However, no option shall have a term in excess of fifteen (15) years measured
from the option grant date.

 

C. Effect of Termination of Service.

 

1. The following provisions shall govern the exercise of any options held by the
Optionee at the time of cessation of Service or death:

 

(i) Any option outstanding at the time of the Optionee’s cessation of Service
for any reason shall remain exercisable for such period of time thereafter as
shall be determined by the Plan Administrator and set forth in the documents
evidencing the option, but no such option shall be exercisable after the
expiration of the option term.

 

(ii) Any option exercisable in whole or in part by the Optionee at the time of
death may be exercised subsequently by the personal representative of the
Optionee’s estate or by the person or persons to whom the option is transferred
pursuant to the Optionee’s will or in accordance with the laws of descent and
distribution.

 

(iii) During the applicable post-Service exercise period, the option may not be
exercised in the aggregate for more than the number of vested shares for which
the option is exercisable on the date of the Optionee’s cessation of Service.
Upon the expiration of the applicable exercise period or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
outstanding for any vested shares for which the option has not been exercised.
However, the option shall, immediately upon the Optionee’s cessation of Service,
terminate and cease to be outstanding to the extent the option is not otherwise
at that time exercisable for vested shares.

 

(iv) Should the Optionee’s Service be terminated for Misconduct, then all
outstanding options held by the Optionee shall terminate immediately and cease
to be outstanding.

 

(v) In the event of an Involuntary Termination following a Corporate
Transaction, the provisions of Section III of this Article Two shall govern the
period for which the outstanding options are to remain exercisable following the
Optionee’s cessation of Service and shall supersede any provisions to the
contrary in this section.

 

2. The Plan Administrator shall have the discretion, exercisable either at the
time an option is granted or at any time while the option remains outstanding,
to:

 

(i) extend the period of time for which the option is to remain exercisable
following Optionee’s cessation of Service from the limited period otherwise in
effect for that option to such greater period of time as the Plan Administrator
shall deem appropriate, but in no event beyond the expiration of the option
term, and/or

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 4



--------------------------------------------------------------------------------

(ii) permit the option to be exercised, during the applicable post-Service
exercise period, not only with respect to the number of vested shares of the
class of Common Stock for which such option is exercisable at the time of the
Optionee’s cessation of Service, but also with respect to one or more additional
installments in which the Optionee would have vested under the option had the
Optionee continued in Service.

 

D. Stockholder Rights. The holder of an option shall have no stockholder rights
with respect to the shares subject to the option until such person shall have
exercised the option, paid the exercise price and become a holder of record of
the purchased shares. If any purchased shares are held as a result of the
exercise of any options granted under the Plan, then such purchased shares and
the holder thereof shall be subject to, and comply with, the Stockholders
Agreement.

 

E. Unvested Shares. The Plan Administrator shall have the discretion to grant
options which are exercisable for unvested shares of Common Stock. Should the
Optionee cease Service while holding such unvested shares, the Corporation shall
have the right to repurchase, at the exercise price paid per share, all or, at
the discretion of the Corporation and with the consent of the Optionee, any of
those unvested shares. The terms upon which such repurchase right shall be
exercisable (including the period and procedure for exercise and the appropriate
vesting schedule for the purchased shares) shall be established by the Plan
Administrator and set forth in the document evidencing such repurchase right.

 

F. First Refusal Rights. Until such time as a class of Common Stock is first
registered under Section 12(g) of the 1934 Act, and subject to the provisions of
the Stockholders Agreement, the Corporation shall have the right of first
refusal with respect to any proposed disposition by the Optionee (or any
successor in interest) of any shares of such class of Common Stock issued under
the Plan. Such right of first refusal shall be exercisable in accordance with
the terms established by the Plan Administrator and set forth in the document
evidencing such right.

 

G. Limited Transferability of Options. During the lifetime of the Optionee, the
option shall be exercisable only by the Optionee and shall not be assignable or
transferable other than by will or by the laws of descent and distribution
following the Optionee’s death. However, a Non-Statutory Option may be assigned
in whole or in part during Optionee’s lifetime in accordance with the terms of a
Qualified Domestic Relations Order. The assigned portion may only be exercised
by the person or persons who acquire a proprietary interest in the option
pursuant to such Qualified Domestic Relations Order. The terms applicable to the
assigned option (or portion thereof) shall be the same as those in effect for
the option immediately prior to such assignment and shall be set forth in such
documents issued to the assignee as the Plan Administrator may deem appropriate.
In addition, Non-Statutory Options may also be assigned in accordance with such
other terms and conditions as the Plan Administrator may deem appropriate at the
time of the option grant.

 

Notwithstanding anything in the Plan to the contrary, to the extent specifically
approved by the Plan Administrator, an option may be transferred by an Optionee,
without consideration, to his or her immediate family members or related family
trusts, or similar entities affiliated with such Optionee, subject to such terms
and conditions as the Plan Administrator may establish.

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 5



--------------------------------------------------------------------------------

H. Trust Options. The Plan Administrator, in its sole discretion, may from time
to time grant options which shall be held in trust by the Optionee. The terms
applicable to such option grants shall be set forth in the documents issued to
the Optionee as trustee at the time of the option grant.

 

I. Withholding. The Corporation’s obligation to deliver shares of Common Stock
upon the exercise of any options granted under the Plan shall be subject to the
satisfaction of all applicable federal, state and local income and employment
tax withholding requirements.

 

II. INCENTIVE OPTIONS

 

The terms specified below shall be applicable to all Incentive Options. Except
as modified by the provisions of this Section II, all the provisions of the Plan
shall be applicable to Incentive Options. Options which are specifically
designated as Non-Statutory Options shall not be subject to the terms of this
Section II.

 

A. Eligibility. Incentive Options may only be granted to Employees.

 

B. Exercise Price. The exercise price per share shall not be less than one
hundred percent (100%) of the Fair Market Value per share of the related class
of Common Stock on the option grant date.

 

C. Dollar Limitation. The aggregate Fair Market Value of the shares of all
classes of Common Stock (determined as of the respective date or dates of grant)
for which one or more options granted to any Employee under the Plan (or any
other option plan of the Corporation or any Parent or Subsidiary) may for the
first time become exercisable as Incentive Options during any one (1) calendar
year shall not exceed the sum of One Hundred Thousand Dollars ($100,000). To the
extent the Employee holds two (2) or more such options which become exercisable
for the first time in the same calendar year, the foregoing limitation on the
exercisability of such options as Incentive Options shall be applied on the
basis of the order in which such options are granted.

 

D. 10% Stockholder. If any Employee to whom an Incentive Option is granted is a
10% Stockholder, then the exercise price per share shall not be less than one
hundred ten percent (110%) of the Fair Market Value per share of the related
class of Common Stock on the option grant date and the option term shall not
exceed five (5) years measured from the option grant date.

 

III. CORPORATE TRANSACTION

 

A. In the event of any Corporate Transaction, each outstanding option shall
automatically accelerate so that each such option shall, immediately prior to
the effective date of the Corporate Transaction, become fully exercisable for
all of the shares of the related class of Common Stock at the time subject to
such option and may be exercised for any or all of those shares as fully-vested
shares of such class of Common Stock.

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 6



--------------------------------------------------------------------------------

B. All outstanding repurchase rights shall also terminate automatically, and the
shares of Common Stock subject to those terminated rights shall immediately vest
in full, in the event of any Corporate Transaction.

 

C. Immediately following the consummation of the Corporate Transaction, all
outstanding options shall terminate and cease to be outstanding, except to the
extent assumed by the successor corporation (or parent thereof).

 

D. Each option which is assumed in connection with a Corporate Transaction shall
be appropriately adjusted, immediately after such Corporate Transaction, to
apply to the number and class of securities which would have been issuable to
the Optionee in consummation of such Corporate Transaction, had the option been
exercised immediately prior to such Corporate Transaction. Appropriate
adjustments shall also be made to (i) the number and class of securities
available for issuance under the Plan following the consummation of such
Corporate Transaction and (ii) the exercise price payable per share under each
outstanding option, provided the aggregate exercise price payable for such
securities shall remain the same.

 

E. In the event the Optionee’s Service should terminate by reason of an
Involuntary Termination within eighteen (18) months following the effective date
of such Corporate Transaction, any options shall remain exercisable for
fully-vested shares until the earlier of (i) the expiration of the option term
or (ii) the expiration of the one (1) year period measured from the effective
date of the Involuntary Termination.

 

F. The Plan Administrator shall have the discretion to grant options with terms
different from those described in this Section III.

 

G. The portion of any Incentive Option accelerated in connection with a
Corporate Transaction shall remain exercisable as an Incentive Option only to
the extent the applicable One Hundred Thousand Dollar limitation is not
exceeded. To the extent such dollar limitation is exceeded, the accelerated
portion of such option shall be exercisable as a Non-Statutory Option under the
federal tax laws.

 

H. The grant of options under the Plan shall in no way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

 

IV. REPRICING, CANCELLATION AND REGRANT OF OPTIONS

 

The Plan Administrator shall have the authority to effect, at any time and from
time to time, with the consent of the affected option holders, the re-pricing or
cancellation of any or all outstanding options under the Plan and, if repriced
or canceled, to grant in substitution new options covering the same or different
number of shares of the same class of Common Stock, in either case, with an
exercise price per share as determined by the Plan Administrator, in its
discretion.

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 7



--------------------------------------------------------------------------------

ARTICLE THREE

 

MISCELLANEOUS

 

I. [RESERVED]

 

II. EFFECTIVE DATE AND TERM OF PLAN

 

A. This amendment and restatement of the Plan shall become effective when
adopted by the Board, but no options that have been granted for Class C Common
Stock pursuant to the terms of this amendment and restatement of the Plan may be
exercised until this amendment and restatement of the Plan is approved by the
Corporation’s stockholders. If such stockholder approval is not obtained within
twelve (12) months after the date of the Board’s adoption of this amendment and
restatement of the Plan, then all options that have been previously granted for
Class C Common Stock pursuant to the terms of this amendment and restatement of
the Plan shall terminate and cease to be outstanding and no further options
shall be granted pursuant to the terms of this amendment and restatement of the
Plan; provided, however, that all options previously granted under the Plan
(other than those for Class C Common Stock) shall remain in full force and
effect and not be terminated or cease as a result of such approval not being
obtained. Subject to such limitation, the Plan Administrator may grant options
under the Plan at any time after the effective date of the Plan and before the
date fixed herein for termination of the Plan.

 

B. The Plan shall terminate upon the earliest of (i) the expiration of ten (10)
years following the date the Plan was adopted by the Board, (ii) the date on
which all shares available for issuance under the Plan shall have been issued or
(iii) the termination of all outstanding options in connection with a Corporate
Transaction. Upon such Plan termination, all options and unvested stock
issuances outstanding under the Plan shall continue to have full force and
effect in accordance with the provisions of the documents evidencing such
options or issuances.

 

III. AMENDMENT OF THE PLAN

 

A. The Board shall have complete and exclusive power and authority to amend or
modify the Plan in any or all respects. However, no such amendment or
modification shall, without the consent of the Optionees, adversely affect their
rights and obligations under their outstanding options. In addition, the Board
shall not, without the approval of the Corporation’ s stockholders, (i) increase
the maximum number of shares issuable under the Plan, except for permissible
adjustments in the event of certain changes in the Corporation’s capitalization,
(ii) materially modify the eligibility requirements for Plan participation or
(iii) materially increase the benefits accruing to Plan participants.

 

B. Options may be granted under the Plan to purchase shares of any class of
Common Stock in excess of the number of shares then available for issuance under
the Plan, provided any such options actually granted may not be exercised until
there is obtained stockholder approval of an amendment sufficiently increasing
the number of shares of such class of Common Stock available for issuance under
the Plan. If such stockholder approval is not

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 8



--------------------------------------------------------------------------------

obtained within eighteen (18) months after the date the excess grants are first
made, then any options granted on the basis of such excess shares shall
terminate and cease to be outstanding.

 

IV. USE OF PROCEEDS

 

Any cash proceeds received by the Corporation from the sale of shares of Common
Stock under the Plan shall be used for general corporate purposes.

 

V. REGULATORY APPROVALS

 

The implementation of the Plan, the granting of any option under the Plan and
the issuance of any shares of Common Stock upon the exercise of any option shall
be subject to the Corporation’s procurement of all approvals and permits
required by regulatory authorities having jurisdiction over the Plan, the
options granted under it and the shares of Common Stock issued pursuant to it.

 

VI. NO EMPLOYMENT OR SERVICE RIGHTS

 

Nothing in the Plan shall confer upon the Optionee any right to continue in
Service for any period of specific duration or interfere with or otherwise
restrict in any way the rights of the Corporation (or any Parent or Subsidiary
employing or retaining the Optionee) or of the Optionee, which rights are hereby
expressly reserved by each, to terminate the Optionee’s Service at any time for
any reason, with or without cause.

 

Amended & Restated 1995 Stock Option Plan as of 12/16/03 – Page 9



--------------------------------------------------------------------------------

APPENDIX A

 

The following definitions shall be in effect under the Plan:

 

A. Board shall mean the Corporation’s Board of Directors.

 

B. Class B Common Stock shall mean the Corporation’s Class B common stock.

 

C. Class C Common Stock shall mean the Corporation’s Class C common stock.

 

D. Code shall mean the Internal Revenue Code of 1986, as amended.

 

E. Committee shall mean a committee of two (2) or more Board members appointed
by the Board to exercise one or more administrative functions under the Plan.

 

F. Common Stock shall mean the Corporation’s Class B Common Stock and Class C
Common Stock.

 

G. Corporate Transaction shall mean either of the following stockholder-approved
transactions to which the Corporation is a party:

 

(i) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or

 

(ii) the sale, transfer or other disposition of all or substantially all of the
Corporation’s assets in complete liquidation or dissolution of the Corporation.

 

H. Corporation shall mean MetroPCS, Inc., a Delaware corporation.

 

I. Domestic Relations Order shall mean any judgment, decree or order (including
approval of a property settlement agreement) which provides or otherwise
conveys, pursuant to applicable state domestic relations laws (including
community property laws), marital property rights to any spouse or former spouse
of the Optionee.

 

J. Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.

 

K. Exercise Date shall mean the date on which the Corporation shall have
received written notice of the option exercise.

 

L. Fair Market Value per share of any class of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

 

(i) If such class of Common Stock is at the time traded on the Nasdaq National
Market, then the Fair Market Value shall be the closing selling price per share
of such class of Common Stock on the date in question, as such price is reported
by the National

 

A-1



--------------------------------------------------------------------------------

Association Securities Dealers on the Nasdaq National Market or any successor
system. If there is no closing selling price for such class of Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(ii) If such class of Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of such
class of Common Stock on the date in question on the Stock Exchange as
determined by the Plan Administrator to be the primary market for such class of
Common Stock, as such price is officially quoted in the composite tape of
transactions on such exchange. If there is no closing selling price for such
class of Common Stock on the date in question, then the Fair Market Value shall
be the closing selling price on the last preceding date for which such quotation
exists.

 

(iii) If such class of Common Stock is at the time neither listed on any Stock
Exchange nor traded on the Nasdaq National Market, then the Fair Market Value
shall be determined by the Plan Administrator after taking into account such
factors as the Plan Administrator shall deem appropriate.

 

M. FCC shall mean the Federal Communications Commission.

 

N. Incentive Option shall mean an option which satisfies the requirements of
Code Section 422.

 

O. Involuntary Termination shall mean the termination of the Service of any
individual which occurs by reason of:

 

(i) such individual’s involuntary dismissal or discharge by the Corporation for
reasons other than Misconduct, or

 

(ii) such individual’s voluntary resignation following (A) a change in his or
her position with the Corporation which materially reduces his or her level of
responsibility, (B) a reduction in his or her level of compensation (including
base salary, fringe benefits and participation in corporate-performance based
bonus or incentive programs) by more than fifteen percent (15%) or (C) a
relocation of such individual’s place of employment by more than fifty (50)
miles, provided and only if such change, reduction or relocation is effected
without the individual’s consent.

 

P. Misconduct shall mean the commission of any act of fraud, embezzlement or
dishonesty by the Optionee, any unauthorized use or disclosure by such person of
confidential information or trade secrets of the Corporation (or any Parent or
Subsidiary), or any other intentional misconduct by such person adversely
affecting the business or affairs of the Corporation (or any Parent or
Subsidiary) in a material manner. The foregoing definition shall not be deemed
to be inclusive of all the acts or omissions which the Corporation (or any
Parent or Subsidiary) may consider as grounds for the dismissal or discharge of
any Optionee or other person in the Service of the Corporation (or any Parent or
Subsidiary).

 

Q. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

 

A-2



--------------------------------------------------------------------------------

R. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

 

S. Optionee shall mean any person to whom an option is granted under the Plan.

 

T. Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

 

U. Permanent Disability shall mean the inability of the Optionee to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment expected to result in death or to be of continuous
duration of twelve (12) months or more.

 

V. Plan shall mean the Amended & Restated 1995 Stock Option Plan of MetroPCS,
Inc., as set forth in this document, and as the same may be further amended or
supplemented from time to time.

 

W. Plan Administrator shall mean either the Board or the Committee, to the
extent the Committee is at the time responsible for the administration of the
Plan.

 

X. Qualified Domestic Relations Order shall mean a Domestic Relations Order
which substantially complies with the requirements of Code Section 414(p). The
Plan Administrator shall have the sole discretion to determine whether a
Domestic Relations Order is a Qualified Domestic Relations Order.

 

Y. Service shall mean the provision of services to the Corporation (or any
Parent or Subsidiary) by a person in the capacity of an Employee, a non-employee
member of the board of directors or a consultant or independent advisor, except
to the extent otherwise specifically provided in the documents evidencing the
option grant.

 

Z. Stockholders Agreement shall mean the Amended and Restated Stockholders
Agreement dated as of July 17, 2000, as amended by Amendment No. 1 thereto dated
as of November 13, 2000, and as further as amended by Amendment No. 2 thereto
dated as of January 4, 2001, by and among the Company, the Class A Stockholders
(consisting of Roger D. Linquist and C. Boyden Gray), the Class B Stockholders
listed on Schedule 1 thereto, the Class C Stockholders listed on Schedule 2
thereto, the Series C Preferred Stockholders listed on Schedule 3 thereto, and
the Series D Preferred Stockholders listed on Schedule 4 thereto, as the same
may be further amended or supplemented from time to time.

 

AA. Small Business shall mean a small business, as such term is defined under
FCC rules and regulations.

 

BB. Stock Exchange shall mean either the American Stock Exchange or the New York
Stock Exchange.

 

A-3



--------------------------------------------------------------------------------

CC. Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

DD. 10% Stockholder shall mean the owner of stock (as determined under Code
Section 424(d)) possessing more than ten percent (10%) of the total combined
voting power of all classes of stock of the Corporation (or any Parent or
Subsidiary).

 

A-4



--------------------------------------------------------------------------------

APPENDIX B

 

Notice of Grant of Stock Option

 

[Begins on next page]

 

B-1